Citation Nr: 1629819	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected disabilities. 

4.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected disabilities. 

6.  Entitlement to an initial rating in excess of 0 percent for left ear hearing loss.

7.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1981, and from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased or higher rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to service-connected left ear hearing loss.  Thus, although the issue of entitlement to TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for hypertension, bilateral hip, bilateral shoulder, and bilateral ankle disabilities; a higher initial rating for left ear hearing loss; and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  An unappealed October 2005 rating decision denied the Veteran's most recent application to reopen service connection for hypertension, because the evidence submitted since the initial denial was neither new nor material.  

2.  Evidence received since the October 2005 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim for service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied reopening a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Usually, to establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An October 2005 rating decision denied the Veteran's most recent application to reopen service connection for hypertension, stating that the evidence submitted was neither new nor material.  The Veteran did not appeal the October 2005 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

Reviewing the evidence submitted since the October 2005 rating decision, in a March 2008 VA medical examination report, a VA examiner noted treatment for high blood pressure during the Veteran's second term of service in 2003.  The examiner opined that the Veteran's currently diagnosed hypertension was a continuation of the disability diagnosed during service.  That evidence is new, as it was not previously of record at the time of the October 2005 rating decision.  Presuming the evidence's credibility, as is required when determining whether it is material and whether to reopen a claim, the Board finds that evidence is material because it indicates a relationship between the Veteran's current hypertension and service.  Therefore, the claim for service connection for hypertension is reopened.  


ORDER

The claim of entitlement to service connection for hypertension is reopened and, to that extent only, the appeal is granted. 


REMAND

Regarding the claim for service connection for hypertension, the Veteran claims that he developed hypertension during his second term of service from January 2003 and April 2004.  VA last provided the Veteran with a VA medical examination to determine the etiology of the claimed disability in March 2008.  In the March 2008 VA medical examination report, the VA examiner noted treatment for high blood pressure during the Veteran's second term of service in 2003, and opined that the Veteran's currently diagnosed hypertension was a continuation of the disability diagnosed during service.  In so doing, the VA examiner did not reference that the Veteran's hypertension was noted on the January 2003 service entrance examination report.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  Only conditions that are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).

As the Veteran's hypertension was noted at the time of entry into his second term of service, VA may grant service connection for hypertension related to that term of service for hypertension only if it is shown that the hypertension was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Therefore, even if the Veteran's currently diagnosed hypertension was a continuation of that diagnosed during service, as stated by the March 2008 VA examiner, service connection cannot be granted unless it is show that service permanently aggravated the disability which existed prior to entrance to service.  As the March 2008 VA examiner's opinion is inadequate, a remand is necessary to schedule an additional examination.

Regarding the service-connected left ear hearing loss, VA last provided the Veteran with a VA audiology examination to determine the severity of the disability in July 2015.  In the July 2015 VA audiology examination report, the Veteran stated that he had difficulty hearing while watching television, talking to his wife, driving, and working.  The July 2015 VA examiner stated that the audiology examination results were void due to the Veteran's lack of cooperation during the examination.  In an April 2016 written statement, the Veteran reported that he currently used hearing aids to talk to anyone and often had to read lips.  As the Veteran has reported that his left ear hearing loss has worsened since the most recent examination, a remand is necessary to schedule an additional examination.  The Veteran is advised that he must cooperate fully at any examination scheduled as a result of this remand.

Regarding the claimed bilateral hip, bilateral shoulder, and bilateral ankle disabilities, VA last provided the Veteran with a VA medical examination to determine the etiologies of those disabilities in September 2007.  In the September 2007 VA medical examination report, the VA examiner noted that the Veteran's claimed disabilities were less likely than not the result of service or any incident of service, because they more likely resulted from the normal aging process.  The examiner also opined that the Veteran's claimed disabilities were neither caused nor aggravated by the service-connected low back and bilateral knee disabilities, but did not provide any basis for that opinion.  As the September 2007 VA examiner's opinion is incomplete, a remand is necessary to schedule an additional examination.

The claim for entitlement to TDIU is inextricably intertwined with the other pending issues and must also be remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed hypertension.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner must specifically note the January 2003 service entrance examination report, noting hypertension on the Veteran's entrance into his second term of service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is at least as likely as not (50 percent or greater probability) that the Veteran's claimed hypertension is related to the Veteran's first term of active service from November 1977 to October 1981, or any incident of that service?

(b)  Is it clear and unmistakable that hypertension, noted at service entrance in January 2003, was not aggravated beyond its normal progress during the Veteran's second term of service from January 2003 to April 2004?

(c)  Was there an increase in severity of hypertension during service from January 2003 to April 2004?  If so, was the increase solely due to the natural progress of the disorder.

2.  Then, schedule the Veteran for a VA audiology examination to ascertain the current severity of left ear hearing loss.  The Veteran is advised that it is his responsibility to appear at the scheduled examination and fully cooperate with the examiner.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examiner should discuss the functional impact caused by the Veteran's left ear hearing loss on the Veteran's daily and occupational activities.  

3.  Then, schedule the Veteran for a VA examination with a medical doctor, specializing in orthopedics, to determine the etiology of the claimed bilateral hip, shoulder, and ankle disabilities.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports should be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a right hip disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a right hip disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(c)  Is it at least as likely as not (50 percent or greater probability) that a right hip disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(d)  Is it at least as likely as not (50 percent or greater probability) that a left hip disability is related to service or any incident of service?

(e)  Is it at least as likely as not (50 percent or greater probability) that a left hip disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(f)  Is it at least as likely as not (50 percent or greater probability) that a left hip disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(g)  Is it at least as likely as not (50 percent or greater probability) that a right shoulder disability is related to service or any incident of service?

(h)  Is it at least as likely as not (50 percent or greater probability) that a right shoulder disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(i)  Is it at least as likely as not (50 percent or greater probability) that a right shoulder disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(j)  Is it at least as likely as not (50 percent or greater probability) that a left shoulder disability is related to service or any incident of service?

(k)  Is it at least as likely as not (50 percent or greater probability) that a left shoulder disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(l)  Is it at least as likely as not (50 percent or greater probability) that a left shoulder disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(m)  Is it at least as likely as not (50 percent or greater probability) that a right ankle disability is related to service or any incident of service?

(n)  Is it at least as likely as not (50 percent or greater probability) that a right ankle disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(o)  Is it at least as likely as not (50 percent or greater probability) that a right ankle disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(p)  Is it at least as likely as not (50 percent or greater probability) that a left ankle disability is related to service or any incident of service?

(q)  Is it at least as likely as not (50 percent or greater probability) that a left ankle disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(r)  Is it at least as likely as not (50 percent or greater probability) that a left ankle disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss?

(s)  Subsequently, the examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (currently a low back disability, a right knee disability, a left knee disability, a bladder disability, tinnitus, radiculopathy of the left lower extremity, or left ear hearing loss), without consideration of non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims for service connection for hypertension, bilateral hip, bilateral shoulder, and bilateral ankle disabilities; a higher initial rating for left ear hearing loss; and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


